Citation Nr: 1134462	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for low back disorder, and the related issue of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that a service connection claim for a low back condition was initially denied in a rating action of August 2004 which was not appealed and became final.  In January 2006, the Veteran filed a claim for "tibular disc."  A VA Form 646 of May 2009, reflects that the Veteran's representative clarified that the condition being claimed by the Veteran referred to a low back condition.  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that in a case where a veteran had filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim.  Id, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Given that the low back has been a common and primary component of the both the Veteran's original service connection claim and the 2006 claim (to reopen), the Board concludes that this case is similar to the factual scenario presented in Velez.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The service connection claims for a low back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2004 rating decision denied a service connection claim for a low back disorder; the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.

2.  Evidence added to the record since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for a low back disorder, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.

Factual Background

The Veteran's DD 214 reflects that he served on active duty with the United States Army for a period of just over three and a half years with an MOS of unit supply specialist. 

Service connection for a low back disorder was initially denied in a rating action dated in August 2004.  The Veteran was notified of this decision and of his appeal rights in August 2004 and did not appeal the decision.  The Veteran filed to reopen the claim in February 2006.  

The evidence on file and considered at the time of the August 2004 rating decision does not include the Veteran's STRs, which could not be located.  Army Reserve records dated in March 1986 are on file which include an examination report of March 1986 which reflects that clinical evaluation of the spine was normal and that the Veteran denied having recurrent back pain.  The records were negative for complaints, treatment or a diagnosis relating to the low back.   

Also of record was a medical report completed for the Department of Social Services of California.  On that form dated in August 2001, a physician certified that the Veteran had a physical disability, described as a lumbar disk problem.  It was reported that the condition began in 1982 and prevented or substantially reduced the Veteran's ability to work due to severe pain and medication requirements.  

The Veteran filed an original formal claim for benefits in September 2001, at which time he indicated that a low back injury occurred in service in March 1982.  He explained that during a field exercise, he was a passenger in the back of a jeep and was thrown from the jeep when they hit a bump, landing on his back. 

By rating action of August 2004, service connection for a low back disorder was denied based on lack of evidence of any clinical disability of the low back, and an absence of evidence indicating that a low back disorder was incurred in or caused by service.  

Evidence on file dated subsequent to the August 2004 rating action includes a VA record dated in June 2001 at which time the Veteran was seen in the ER with complaints of back pain.  At that time, he gave an 18-year history of an injury during service when he fell out of the back of a jeep.  Low back pain was assessed.  A VA record dated in January 2005 revealed that the Veteran reported that he was diagnosed with "tubular disc" after he was thrown out of a jeep during service in 1982.  It was noted that he reportedly sought treatment and was placed on a light duty profile.  At that time, he indicated that pain flared-up sometimes.  X-ray films of the lumbar spine taken in December 2005 revealed evidence of moderate degenerative joint disease.  

An MRI report of the lumbar spine dated in October 2007 revealed moderate right-sided neuroforaminal narrowing at L5-S1.  A more recent MRI study of November 2010 revealed new grade 1 retrolisthesis at L5-S1 with worsening disc bulge and slightly worsened right formaminal stenosis.  

In testimony provided at a May 2011 travel Board hearing, the Veteran indicated that he injured his low back in service as a result of falling out of the back of a jeep.  He indicated that he was treated for this injury during service and placed on a profile, but was not hospitalized.  He stated that this injury occurred in August or September 1982, during service with the Third, Eleven Charlie Company Infantry Division, in Fort Polk, Indiana.  

Analysis

The Veteran seeks service connection for a low back disorder.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).
0
"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the August 2004 rating decision, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.  

In the August 2004 rating action, the Veteran's claim for a low back disorder was disallowed, primarily because it was not shown that there was any evidence of a clinical disability of the low back.  The RO also reasoned that there was no evidence indicating that a low back disorder was incurred in or caused by service.  As such, a matter critical to the resolution of the claim is whether evidence has been presented establishing or even suggesting that the Veteran currently has a clinical disability of the low back.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

The current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the time of the August 2004 rating action, the file contained indications that the Veteran had a lumbar disk problem (August 2001 medical report), the nature and diagnosis of which was unspecified.  Evidence received since the 2004 rating action includes VA X-ray films dated in 2005 showing evidence of moderate degenerative joint disease.  A recent MRI study of November 2010 revealed new grade 1 retrolisthesis at L5-S1 with worsening disc bulge and slightly worsened right formaminal stenosis.  As is clear from this evidence, a current clinical disability of the low back is now shown.  This evidence is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a  claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  In accordance with the aforementioned Court decision, as evidence fulfilling the element of current disability has now been added to the claims file, the case must be reopened.

In summary, the aforementioned additional evidence received since the August 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a low back disorder and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.

ORDER

New and material evidence having been received to reopen the service connection claim for a low back disorder, the claim is granted to this extent.


REMAND

In conjunction with the reopened claim seeking service connection for a low back disorder, as well as the service connection claim for hypertension, the Board finds that further development is necessary.  

As an initial matter, the file does not contain the Veteran's service treatment records (STRs).  It appears that an attempt to obtain the STRs through the National Personnel Records Center (NPRC) was made in 2004.  VA has a duty to assist the Veteran in the development of his claim.  This duty includes making reasonable efforts to help him procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts to help the Veteran obtain records that are in Federal custody, such as service treatment records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).

The Board observes that the formal findings of unavailability of the Veteran's STRs made in 2009, was based on the failure to locate them in 2004, with no further attempts made.  The Board further observes that in addition to the Veteran's period of active service from November 1981 to June 1985, he had subsequent periods of National Guard (July 1985) and Army Reserve (March 1986) duty.  In this regard, the only records on file consist of Army Reserve records from March 1986.  As it does not appear that any alternate sources were contacted for purposes of obtaining the Veteran's STRs and National Guard records, a remand is warranted to attempt to obtain these pertinent records.   

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination and/or medical opinion is necessary when there is: (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.  The Board further points out that the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs are unavailable or incomplete through no fault of the veteran, there is a "heightened duty" to assist a veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence in this case includes the Veteran's lay history of sustaining a low back injury during service as well as his reports of having high blood pressure in service.  The Veteran's Army Reserve records document a blood pressure reading of 150/90 made in March 1986.  The file contains current diagnoses of hypertension and a low back disorder.  A review of the claims file reveals that no medical examination has been provided and no medical opinion has been obtained regarding the Veteran's service connection claims for a low back disorder and for hypertension.  As the evidence on file at least arguably indicates that the currently claimed conditions may be associated with military service, VA examinations and medical opinions addressing the service connection claims for a low back disorder and hypertension are warranted in this case pursuant to the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to his service connection claims for a low back disorder and hypertension.  

2.  Attempt to obtain, and associate with the claims file, any additional service treatment records relating to the Veteran, beginning with a updated inquiry to the NPRC.  The search shall entail a search through all appropriate alternative sources, including but not necessarily limited to, requesting from any other federal agency, state agency, and/or service department, records of sick logs and/or sick and morning reports (the Veteran maintains that his injury occurred in 1982 while serving at Fort Polk, Louisiana - it appears that he also served at Fort Knox, Kentucky, and Fort Jackson, South Carolina).  In addition, request the Veteran's National Guard records of July 1985, at which time he was attached to the 1135th General Supply Company in Selma, Alabama.  All requests undertaken in this regard and all responses received must be documented in the claims file.  

3.  The RO/AMC shall schedule the Veteran for a VA examination or examinations in conjunction with the service connection claims for low back disorder and hypertension.  The claims file, to include a complete copy of this remand, shall be made available to the examiner(s) in conjunction with conducting the examination(s) of the Veteran.  The examiner(s) shall annotate the report to reflect that review of the claims file and/or medical records was undertaken.  Recordation of the Veteran's lay history and symptomatology as pertains to the claimed low back disorder and hypertension should be documented.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  The examiner's report(s) shall also address the following matters:

a.  The examiner should determine whether a current disability of the low back (to include arthritis ) is shown, and identify any such disability by diagnosis.  Should no low back disability be found, the examiner should make this specifically make such a finding.  

b.  The examiner should determine whether a diagnosis of hypertension is warranted.  Should no evidence of this condition be found, the examiner should make this specifically make such a finding.  

c.  The examiner shall provide an opinion as to whether it is at least as likely as not that any currently manifested low back disorder is causally related to the Veteran's period of active service extending from November 1981 to June 1985 (to include based on a reported back injury sustained in 1982 resulting from a fall from a jeep), or in the case of arthritis was manifested during the first post-service year.

d.  The examiner shall provide an opinion as to whether it is at least as likely as not that hypertension is causally related to the Veteran's period of active service extending from November 1981 to June 1985, or was manifested during the first post-service year (see March 1986 blood pressure recording of 150/90).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to adjudication of the claims.

5.  Then readjudicate the Veteran's service connection claims for a low back disorder and for hypertension, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include consideration of service connection on a direct and presumptive basis.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


